Citation Nr: 1537265	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA benefits as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran, who is deceased, served on active duty from February 1951 to July 1972.  The appellant, who was born on March [redacted], 1957, is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appellant originally requested a decision review officer (DRO) hearing in a March 2009 statement; however, in October 2009, the appellant cancelled her request for a DRO hearing.  The hearing request is therefore deemed withdrawn.

Pursuant to her request in her April 2010 substantive appeal, the appellant was scheduled to present testimony at the Board's Central Office in Washington, DC, before a Veterans Law Judge in June 2015.  However, the appellant failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to the hearing, or a request to reschedule the hearing, the Board deems the appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In her April 2010 substantive appeal, the appellant asserts that "I was in therapy at Fitzsimons Army Hosp. for being molested by [the Veteran] when I was 13.  He would get drunk and beat my mom...I was disabled from age 13."  In a December 2012 statement, the appellant's representative observed that:

The appellant claims she has been incapable of self-support since before the age of 18 due to mental incapacity subsequent to sexual abuse and has indicated that there were mental health treatment records at Fitzsimons Army Medical Center.  A request was made by the VA to acquire such records on 11/17/2010, but to date no records have been obtained, nor a formal finding of the non-existence of such records.

Review of the record reveals a May 1972 service treatment record observing that the Veteran "was seen by the Psychiatry Department here [at Fitzsimons General Hospital] and they found him to be alert and cooperative with no hallucinations, delusions, or other signs of psychotic disorders.  They made a diagnosis of adult situation depression with anxiety and depression of a moderate degree."  Additional pertinent service treatment records include a July 1971 Report of Medical History wherein the Veteran reported experiencing "nervous trouble of any sort"; a January 1972 service treatment record from the Surgical Clinic wherein the clinician found "emotional tension and increased use of alcohol"; a February 1972 Report of Medical History wherein the Veteran reported experiencing "frequent trouble sleeping," depression or excessive worry," and "nervous trouble of any sort"; and a May 1972 separation Report of Medical Examination wherein a clinician found that the Veteran had a psychiatric abnormality.

Subsequent to service, the Veteran continued to receive treatment for alcohol addiction.  See April 1976 admission to a VA hospital.

The record also includes a November 17, 2010 request from the RO for outpatient dependent medical records for mental health treatment from Fitzsimons Army Medical Center from December 31, 1975.  No response to that request, or formal finding of unavailability, is of record.

Remand is required because VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).

Here, as the appellant's representative asserts, the AOJ has provided no explanation for ending its efforts to obtain such records.  Additionally, the Board observes that the November 2010 request does not appear to identify the appellant by name, and neither does it explain why the request is limited to records from a single day in 1975-particularly because the appellant would have turned 13 years old in March 1970.  On remand, the AOJ should ask the appellant to specify the dates (in months and years, if she cannot recollect exact days) of her mental health treatment at Fitzsimons Army Medical Center.

Additionally, the Board finds that VA must afford the appellant a VA examination that must include a retrospective medical opinion addressing whether the appellant was permanently incapable of self-support prior to attaining the age of 18 years.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her to specify the dates (in months and years, if she cannot recollect exact days) of her mental health treatment at Fitzsimons Army Medical Center.

2.  After completing the above and providing the appellant with appropriate time to respond, make as many requests as are necessary to obtain relevant records of mental health treatment of the appellant at Fitzsimons Army Medical Center on the date or date range that she specifies.

If the AOJ concludes that the records sought do not exist or that further efforts to obtain those records would be futile, please provide a written explanation of the reason for that conclusion.

3.  Afford the appellant an appropriate VA examination to determine whether she became incapable of self-support prior to reaching the age of 18.  The claims folder must be made available to and be reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that the appellant's disabilities, to specifically include mental or psychiatric incapacity subsequent to sexual abuse at age 13, caused her to be permanently incapable of self-support prior to reaching the age of 18 in March 1975.  In offering this assessment, the examiner must consider the appellant's April 2010 substantive appeal wherein she asserts that the Veteran sexually molested her when she was 13 years old, as well as the Veteran's own service mental health records described at page 3 of this remand.  .

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

